Title: To Thomas Jefferson from Benjamin A. Gould, 14 July 1825
From: Gould, Benjamin A.
To: Jefferson, Thomas


                        Sir,
                        
                            Boston
                            14th July 1825.
                    I have sent by the Schooner Virginia, Capt. Otis, a Box containing a plaister Bust of Mr. Adams, which I beg you will do me the favour to accept. It is taken from the marble bust of Binon, which was made for the City of Boston, & is placed in Faneuil Hall. The likeness is considered most striking. No one can hesitate an instant in recognizing it, who has seen the original within ten years. The Box is directed to Col. Bernard Peyton, Richmond, for you. I hope it will reach you safely. Allow me, Sir, to renew the expression of my obligation for your kind & obliging attention to me when at Monticello. I regret much to have heard that your health has not since been so good as it was at that time. With my best regards to Mrs. Randolph & family, I pray you, Sir, to accept the assurance of my profound respect.
                        Benjn A. Gould.